Citation Nr: 1341374	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed..."  Id.  In essence, the Court found that an appellant does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran specifically sought service connection for PTSD; however, she is diagnosed with bipolar disorder, panic disorder, and borderline personality disorder.  Under 38 C.F.R. § 3.303(c), personality disorders are not diseases or injuries for which Veteran's may receive VA benefits.  Taking into account these factors as well as the laws and regulations discussed herein, the Board has re-characterized the issue accordingly as noted on the first page of this decision.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional evidentiary documents, including VA treatment records dated through September 2013, which have not been considered.  This matter will be corrected in action taken pursuant to this remand.    


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In February 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  She asserts that her PTSD is the result of multiple in-service sexual assaults/traumas that occurred during her three years in the Navy.

In July 2011, the Veteran underwent a VA mental health examination in conjunction with her claim for PTSD.  The examiner reviewed the Veteran's medical records and performed a mental status examination.  The examiner stated, in her assessment of posttraumatic stress disorder, that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis.  Specifically, the Veteran did not exhibit persistent re-experiencing or dissociative flashback episodes, avoidance of participation in significant activities, and did not report hypervigilance or an exaggerated startle response.  Further explaining, the examiner stated:

The Veteran does not endorse symptoms that are consistent with a diagnosis of posttraumatic stress disorder...Rather, it appears that the Veteran endorses symptoms of mood instability with intermittent feelings of suicidiality and anxiety and panic spells, which cannot be directly linked to her military experience.

Though the July 2011 VA examiner did not diagnose the Veteran with PTSD, the examiner did diagnose the Veteran with bipolar disorder and panic disorder.  In the examiner's opinion, she stated:

The Veteran's military and clinical records are silent for symptoms of posttraumatic stress disorder and the Veteran has made no reference of her claim of military sexual trauma.  During the interview, [the Veteran] provided specific information concerning unwanted coercive sexual activity at the hands of a commander...The Veteran stated that this behavior went on for a period of approximately three years and she did not divulge the behavior to anyone although she indicated feeling ashamed, threatened, having low self-esteem, depression, and drinking behavior.  Given that the Veteran currently reports this situation in some detail, it is possible that it may have been a contributing factor to her later emotional/behavioral impairments.  However, it would be difficult to assign a precise degree of the impact of this situation to the Veteran's current longstanding psychiatric disorder.  Thus, I cannot resolve this issue without resort to mere speculation.

The Board requests a clarification opinion before it can proceed to adjudication.  It is unclear whether the resulting psychiatric diagnoses are attributable to the Veteran's service.  The examiner stated that the symptoms the Veteran endorsed, "cannot be directly linked to her military experience."  The examiner then subsequently opines, "It is possible that [the Veteran's allegations of in service sexual assault] may have been a contributing factor to her later emotional/behavioral impairments.  However, it would be difficult to assign a precise degree of the impact of this situation."  Clarification of these statements is required and the examiner must indicate whether it is as likely as not that the Veteran's psychiatric disabilities, without consideration as to degree of impact, can be attributed to the Veteran's service.  The consideration of any "degree of impact" is not required in this case and imposes a burden on the veteran and examiner that she or he need not address.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).

With respect to the Veteran's allegations of sexual assault/trauma, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The regulation also provides that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

The Board notes that there is evidence suggesting the occurrence of an in service stressor found in the Veteran's service treatment records.  Evidence includes the Veteran's request for an STD test, the subsequent diagnosis of an STD, the Veteran's request for a pelvic examination and a pap smear, and the Veteran's request for a pregnancy test.  In light of the aforementioned regulation and case law, the Board seeks clarity as to whether the VA examiner is corroborating that a stressor occurred when she stated, "given that the Veteran currently reports this situation in some detail, it is possible that it may have been a contributing factor to her later emotional/behavioral impairments." 

Accordingly, the Board fully recognizes and acknowledges that the examiner has determined a diagnosis of PTSD is not warranted.  However, as the present psychiatric disorders were diagnosed as part of the original PTSD claim, the Board seeks to determine if these derivative psychiatric disabilities are causally related to the Veteran's service and assertions of sexual assault/trauma.  

It appears that the Veteran receives regular treatment at the Southern Nevada Health Care System and possibly the Ann Arbor VAMC.  Updated treatment records should be obtained and associated with the claims file in light of the remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA Medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any additional VA treatment records March 2013 to the present. 

2. The RO/AMC should contact the Veteran and request information with respect to any additional private providers who may possess current records pertinent to her claim. After obtaining any necessary consent forms for the release of the Veteran's private medical records, the AMC/RO should obtain, and associate with the claims folder, all records noted by the Veteran that are not currently on file. 

3.  Request a clarification opinion from the July 2011 VA mental health examiner.  The entire claims file, to include a complete copy of this remand and any newly associated treatment records, should be made available to, and reviewed by, the designated examiner.  If the July 2011 VA examiner is unavailable, request a clarification opinion from an equally qualified examiner.  Schedule the Veteran for a new VA mental health examination if the examiner deems such action necessary.

a.  The examiner should review the historical records for evidence that might reflect that the claimed sexual assault/trauma occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a sexual assault/trauma occurred during military service.

b.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorders, including bipolar disorder and panic disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury.  A direct link is not required and the proper standard of review is provided in this paragraph.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder on the merits.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

